Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 21 April 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        

                            
                            My Dear Marquis
                            Hd Qrs April 21st 81
                        
                        Though the situation of Southern affairs would not permit me to recall your corps to this army, yet it was
                            with great reluctance I could resolve upon seeing you separated from Head Quarters—My friendship for you makes me desirous
                            of having you near me, and there will occur frequent occasions in cooperative measures in which it would be of the
                            greatest utility I should have it in my power to consult you. These motives would have induced me to propose to you to
                            return personally to Head Quarters, did I not believe you would not have chosen to quit your corps—and had I not foreseen
                            a difficulty in giving you a command in the remaining troops. A select corps you could not have and there are so many
                            Major Generals who conceive themselves in a manner wedded to the different lines and who are to be
                            provided for that it would not be easy at present to accommodate matters to your having a command in
                            the line. But the difficulty might be overcome, and I cannot forbear late as it is, leaving it to your option to proceed
                            with your corps or return personally to Head Quarters—If the last should be your choice, you will give the necessary
                            orders to the officer you leave in command to march with all the necessary
                            precaution and take the orders of the Baron De Steuben. You will at the same time write to The Baron
                            communicating to him your instructions and to General Greene informing him of your return.
                        If you resolve to proceed forward, I shall have one consolation which is that from the present aspect of
                            things it is perhaps most probable the weight of the war this campaign will be in the Southern states, and it will become
                            my duty to go there in person where I shall have the pleasure of seeing you again. Of this I would not have you to say
                            anything—Adieu My Dr Marquis wherever you are, assure yourself of my unalterable friendship & affection
                        
                            G.W.
                        
                    